Filed 5/11/15 P. v. Gonzalez CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B252881

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA118600)
         v.

GABRIEL GONZALEZ et al.,

         Defendants and Appellants.



         APPEALS from judgments of the Superior Court of Los Angeles County. John A.
Torribio, Judge. Affirmed.
         Edward H. Schulman, under appointment by the Court of Appeal, for Defendant
and Appellant Gabriel Gonzalez.
         Waldemar D. Halka, under appointment by the Court of Appeal, for Defendant
and Appellant Thomas Resendez.
         Verna Wefald, under appointment by the Court of Appeal, for Defendant and
Appellant Colt H. Sanchez.
         David C. Paquin, for Defendant and Appellant Roxanne Calleros.
         Kamala D. Harris, Attorney General, Gerald Engler, Chief Assistant Attorney
General, Lance E. Winters, Senior Assistant Attorney General, and Paul M. Roadarmel,
Jr. and Stephanie Miyoshi, Deputy Attorneys General, for Plaintiff and Respondent.
                                          _______________________
       Appellants Gabriel Gonzalez, Thomas Resendez, Colt Sanchez, and Roxanne
Calleros appeal from their judgments of conviction of second degree murder (Pen. Code,1
§ 187, subd. (a)) with true findings on gang enhancement allegations (§ 186.22, subd.
(b)(1)). Appellants join in raising the following arguments on appeal: (1) the evidence
was insufficient to support the second degree murder convictions and gang enhancement
findings; (2) the trial court erred in ruling on the admissibility of certain evidence; (3) the
trial court erred in instructing the jury on the natural and probable consequences theory of
aiding and abetting liability; (4) the trial court erred in failing to instruct the jury on the
lesser included offenses of voluntary manslaughter based on imperfect self-defense and
involuntary manslaughter; and (5) there was cumulative error. We affirm.

            FACTUAL BACKGROUND AND PROCEDURAL HISTORY
I.     The Charges
       In an information filed by the Los Angeles County District Attorney, appellants
were charged with the murder of Jose Ramos (§ 187, subd. (a)). As to each appellant, it
was alleged that the murder was committed for the benefit of, at the direction of, or in
association with a criminal street gang, and with the specific intent to promote, further, or
assist in criminal conduct by gang members (§ 186.22, subd. (b)(1)). It also was alleged
that Sanchez personally used a deadly and dangerous weapon during the commission of
the crime (§ 12022, subd. (b)(1)). In addition, it was alleged that Sanchez, Resendez, and
Gonzalez had served prior prison terms within the meaning of section 667.5, subdivision
(b), and had prior serious or violent felony convictions within the meaning of section 667,
subdivision (a)(1), section 1170, subdivision (h)(3), and/or the “Three Strikes” law
(§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(d)). Each appellant pleaded not guilty to the
murder charge and denied the enhancement allegations. The case was tried to a jury
in April 2013.




1      Unless otherwise stated, all further statutory references are to the Penal Code.


                                                2
II.    The Prosecution Evidence
       A.     The Stabbing Death of Jose Ramos
       On January 23, 2011, Jose Ramos was stabbed to death while attending a birthday
party for his girlfriend, Stephanie Chagolla, at her house in Pico Rivera. Ramos was 18
years old at the time and Chagolla was turning 19. The party was by invitation only for
Chagolla’s family and friends, many of whom had attended high school with her and
Ramos. The party was held in the backyard of Chagolla’s house, and guests entered
through a metal gate that opened inward to the backyard. Approximately 20 to 40 guests
attended the party; although a number of them were drinking alcohol, no one appeared to
be drunk. At one point, the police asked that the volume of the music be lowered without
ordering any of the guests to leave.
       Shortly after midnight, Calleros, who had attended high school with Chagolla
but had not been invited to the party, tried to gain entry through the gate. She was
accompanied by a group of about seven to nine people, including Sanchez, Gonzalez, and
Resendez, who were members of the Pico Nuevo gang. Chagolla did not know any of the
men who were with Calleros and had not invited any Pico Nuevo gang members to her
party. Calleros and her companions initially were met at the gate by Jesus Munoz and
Richard Iso, two of Chagolla’s guests. As Munoz was attempting to close the gate after
letting in two of his friends, Calleros stopped him from doing so and repeatedly asked
him to allow her group into the party. Munoz told her that it was not his party and he had
to get permission because she had a lot of people with her. Munoz then made eye contact
with Ramos, who walked over to the gate.
       As Munoz turned to talk to Ramos, Calleros and her companions began walking
through the partially open gate. Ramos and Munoz initially were going to let them stay,
but as more people followed, they became concerned there were too many people “just
pouring in.” Ramos stepped in front of the group at the gate and held up his hand in a
“stopping gesture.” He calmly told them that it was not his party and only family and
friends had been invited. He also said he “didn’t want to start anything.” Calleros began
arguing with Ramos and insisted that her group be allowed into the party. At some point,

                                             3
Chagolla, who was watching the events at the gate, heard Calleros say, “This is my
hood.” Although Calleros said “don’t push me” or “don’t touch me,” no one saw Ramos
touch Calleros. The group with Calleros then rushed or pushed into the backyard and
began fighting with Ramos and some of the other guests.
       During the fight, Ramos was stabbed and fell to the ground. The fighting ended
when an unidentified Hispanic man who was with the uninvited group of people pulled
out a semi-automatic gun and waved it at the guests. He then fired several shots into the
air, causing the guests to drop to the ground or run for cover. The uninvited group fled
the backyard and entered one or two vehicles, including a dark sports utility vehicle,
which sped away. After calling “911,” Chagolla and her guests tried to render aid to
Ramos, who was lying on the ground near the gate and struggling to breathe.
       Ramos sustained a total of three stab wounds, one of which was fatal. He was
stabbed in the shoulder, abdomen, and chest, and died from the stab wound to the chest,
which pierced his heart. The fatal wound was four and three-quarter inches deep and
went from front to back in a slightly downward angle. There were several abrasions to
Ramos’s face, but no defensive injuries to his hands or forearms.

       B.     The Eyewitness Identification Testimony
       At trial, a number of eyewitnesses who were guests at the party testified about
their observations of the fight that led to the fatal stabbing of Ramos and the extent of
appellants’ involvement in that fight.

              1.     Stephanie Chagolla
       Chagolla testified that all of the men from the uninvited group of people
participated in the fight, but she did not know about Calleros. One of the men involved
in the fight was Sanchez, who had a visible “PN” tattoo on his neck. Another man who
participated in the fight had an outline of a “PN” tattoo on the back of his head. Chagolla
saw Sanchez and one other person fighting with Ramos at the same time, and Sanchez
was holding a knife during the fight. Chagolla then saw Ramos suddenly fall forward
onto the ground.

                                              4
      During an initial interview with the police shortly after the stabbing, Chagolla was
hysterical and crying. She said that Ramos had been shot, but she could not describe any
suspects. Later that day, Chagolla told the police that she had seen a Hispanic man with a
knife and gave a physical description, but did not mention any tattoos. A week after the
stabbing, Chagolla was shown a photographic lineup that included Sanchez, but did not
make an identification. In May 2011, Chagolla attended a live lineup that again included
Sanchez. At that time, she indicated that Sanchez and one other individual looked like
people who were involved in the fight. She wrote on the admonition form, “It’s between
two and three. I’m confused. There’s something about them that seems familiar.”

             2.     Jesus Munoz
      Munoz testified that all four appellants were among the group that forced its way
into the party, and that Sanchez was one of the men who fought with Ramos. The fight
started when an unidentified man punched Ramos as he was standing by the gate. That
man made a “jabbing” motion toward Ramos’s stomach, and punched him twice before
Ramos punched back. Sanchez then began hitting Ramos and making a thrusting motion
toward his chest. Munoz did not see Sanchez with a weapon, but Ramos’s shirt appeared
to be sticking to Sanchez’s hand as they fought. Munoz testified that most of the people
in the uninvited group participated in the fight. When asked if anyone in the group did
not participate, Munoz stated that he saw Gonzalez standing there but not fighting.
      The morning after the stabbing, Munoz provided the police with a description of
the person who had stabbed Ramos, but did not indicate that he had any tattoos. Munoz
also told the police that he knew one of the men who was present at the gate but did not
come into the party as “Chino Man” from the Pico Nuevo gang.2 In February 2011,
Munoz was shown several photographic lineups and identified each appellant, except
Sanchez, as being present at the scene. In May 2011, Munoz attended a live lineup and
identified Sanchez at that time. He wrote on the admonition form that Sanchez “was


2     One of Gonzalez’s former gang monikers was “Chino Man.”


                                            5
there for sure. Tattoos and face [are] what I remember clearly.” At a preliminary hearing
held in January 2012, Munoz could not recall anyone at the party fighting with Gonzalez
or Resendez.

               3.    Josue Salazar
       Josue Salazar testified that he saw Calleros and two unidentified men force their
way into the party and rush toward Ramos. Ramos stood in place and tried to block the
group like an offensive lineman. One of the men then pushed Ramos, who responded by
punching the man and knocking him down. Salazar did not see Calleros push or punch
anyone during the fight. In October 2011, Salazar was shown several photographic
lineups that included appellants, but was unable to identify anyone.

               4.    Jade Carrasco
       Jade Carrasco testified that she saw Calleros rush through the gate with a group of
people. Men in hoodies then began fighting with Ramos and other guests, but Carrasco
could not tell who threw the first punch. She did not see Calleros hit anyone. In
February 2011, Carrazco was shown a series of photographic lineups, and identified
Calleros and Gonzalez as two of the people who had rushed into the backyard. She
selected Gonzalez because his face was familiar to her from the party. At the preliminary
hearing in January 2012, Carrazco indicated that Gonzalez was one of the men that she
had seen fighting, but she could not recall the extent of his involvement or with whom he
had fought.
               5.    Brittany Bernal
       Brittany Bernal testified that she saw a group of people fighting near the gate, but
she did not recognize anyone in the group. She then saw Ramos lying on the ground.
After the fight in the backyard ended, Bernal went to the front yard and got into a fight
with Calleros, whom she knew from high school. Bernal and Calleros punched each
other with their fists, and Calleros pulled out a large clump of Bernal’s hair. Bernal then




                                             6
left the scene with her cousin, Janine Hernandez, and her cousin’s boyfriend, Raymond
Sanchez, in a dark-colored Cadillac Escalade.3
       The morning after the stabbing, Bernal was interviewed by the police at her
mother’s home. She was uncooperative with the officers and initially refused to speak
to them. In a tape-recorded interview, Bernal eventually stated that she saw Sanchez
standing at the gate with a group of people. He was wearing a black hoodie. Bernal later
saw Sanchez and “maybe two others” fighting with Ramos, but did not see when Ramos
was stabbed. Bernal also admitted that she fought with Calleros in the front yard of the
house after Calleros punched her in the face.

              6.     Christian Cedano
       Christian Cedano testified that he heard an argument by the gate and then saw a
group of people fighting. In an interview with the police the following day, Cedano
provided a description of three Hispanic men who he had observed fighting with Ramos,
but did not mention that any of them had tattoos. In September 2011, Cedano was shown
a series of photographic lineups, and identified Gonzalez as “being in the fight when
[Ramos] was stabbed.”

              7.     Odilon Valadez
       Odilon Valadez testified that he heard a commotion near the gate and then saw a
group of about four men and two women trying to gain entry into the backyard. Ramos
told the group to stay outside because they were not invited. Ramos also tried to hold the
gate closed, but the group was able to force it open and a fight broke out in the backyard.
Valadez saw Ramos exchange punches with at least one other man, but he did not see
who threw the first punch or how Ramos ended up on the ground. Valadez believed that

3      Bernal testified that, earlier that evening, Hernandez and Raymond Sanchez
picked her up from the party so that she could get some marijuana. They then drove
Bernal back to the party, but did not join Bernal and the other guests in the backyard.
The fight started sometime after Bernal returned to the party while Hernandez and
Raymond Sanchez were still parked outside.


                                             7
Ramos was trying to avoid throwing punches, but had no choice. In September 2011,
Valadez was shown a series of photographic lineups and identified Sanchez, Gonzalez,
and Resendez as being in the group of people that had tried to force their way into the
party. At the time, Valadez was under the impression that he had to select a photograph
from each lineup. However, he was never told that the target suspects were included in
the lineups or that he should select certain individuals in making his identifications.

       C.     The Gang Expert Testimony
       Officer Hang Ortega testified as an expert on criminal street gangs. There are five
primary gangs in the Pico Rivera area, including Pico Nuevo, Pico Viejo, and Rivera.
Pico Nuevo has at least 300 members and is a rival of the Pico Viejo and Rivera gangs.
The primary activities of the gang include assault and battery, homicides, drug sales,
possession of firearms, witness intimidation, gang graffiti, and robberies. Chagolla’s
house was located in the territory claimed by Pico Nuevo.
       Sanchez, Gonzalez, and Resendez were Pico Nuevo gang members. Sanchez and
Gonzalez were “well respected active gang members” who held “clout within the gang at
the street level.” Resendez did not hold the same status as Sanchez and Gonzalez, but
was an active member of the gang. Calleros’s boyfriend, Mark Luna, was a lower-
ranking Pico Nuevo gang member. Calleros herself had not been jumped into the gang,
did not have any gang tattoos or monikers, and had not admitted to being a gang member.
She also had no prior arrests for gang-related or violent crimes. However, based on the
facts of this case, the Los Angeles County Sheriff’s Department now considered Calleros
to be a member of the Pico Nuevo gang.
       Sanchez, Gonzalez, and Resendez all had tattoos signifying their membership in
the gang. Sanchez, known as “Little Joker,” had a tattoo of “Pico Nuevo” that ran around
his head, and other prominent Pico Nuevo tattoos on his neck, arm, and upper torso. One
tattoo showed a cartoon character pointing a gun and another indicated violence toward a
rival gang. Gonzalez, known as “Gunner” or “Little G,” had large Pico Nuevo tattoos on
his back and chest and a tattoo of the words “Vieja Killer” on his arm. Resendez, known


                                              8
as “Chucky,” had a “GND” tattoo on the top of his head, signifying his membership in
the Grande clique of Pico Nuevo, and a tattoo of a rat with an “X” through the eye,
symbolizing death to a rival gang. In addition, Resendez had a large outline of the letters
“PN” tattooed on the back of his head.
       According to Ortega, gang members often commit crimes in a group because there
is “safety in numbers.” They also tend to carry weapons, such as knives or guns. There
was “a lot of value” to a gang in attacking a person who was not a gang member because
“the word gets out there that this gang is violent,” which generates fear in the community.
Citizens then stop giving information to the police and testifying in court. Ortega opined
that if a gang killed a young man who was not a gang member, it “would probably be
more celebrated” than frowned upon by the gang. Ortega further explained that if a non-
gang member hit a gang member, the gang could not “back down” because “violence is
who they are” and “how they identify themselves.” The gang would expect that a “back-
up would render aid” to the gang member who was hit. Ortega was aware of at least one
other incident where a Pico Nuevo gang member was assaulted and the gang responded
to the assault by committing a murder. Ortega also was aware of instances where a fist
fight involving gang members escalated to a violent assault or homicide with guns,
knives, or other weapons being used.
       When presented with a hypothetical based on the facts of this case, Ortega opined
that the crimes would have been committed for the benefit of, at the direction of, or in
association with a criminal street gang. He based his opinion on the fact that uninvited
gang members had tried to enter a party and a fight ensued that resulted in a killing. The
gang would take credit for the crime, which “would make big news in the Pico Rivera
community.” The crime would generate fear and have a psychological effect on the
community, which would prevent residents from cooperating with the police. It also
would enhance and elevate the fearful reputation of the gang. Ortega’s opinion would
not change even if the gang members were told that they could come into the party or the
crime occurred outside of the gang’s claimed territory.



                                             9
       Ortega further testified that if the gang members in the hypothetical had demanded
entry into the party and exclaimed that “this is our hood,” it would strengthen his opinion
that the crimes were committed for the benefit of the gang. Such a statement would be a
proclamation of the gang’s violent nature. Moreover, because a lot of people in the Pico
Rivera area grew up with gang members and were familiar with gang terminology, the
announcement that “this is our hood” would create an “intimidation factor,” which played
a large part in gang-related crimes.

III.   The Defense Evidence
       The defense called Jesus Barraza, a guest at the party, to testify at trial. Barraza
was friends with both Chagolla and Ramos. At some point during the party, Ramos
approached a large group of people standing near the gate. A fight broke out, and
Barraza saw a Hispanic man jab Ramos three times in his chest. The man was 20 to 25
years old, approximately five feet four inches in height and 190 pounds in weight, with a
tattoo of red lips on the side of his neck.4 Barraza could not tell if the man was holding a
weapon in his hand. After the man jabbed Ramos in his chest, Ramos responded by
punching the man. Three other men then rushed toward Ramos and attacked him. In
September 2011, Barraza was shown a photographic lineup that included Raymond
Sanchez, the Pico Nuevo member with the red lips tattoo, but did not identify anyone.
       The defense also called two of the officers who first responded to the scene of the
crime and took initial statements from the witnesses. The officer who interviewed
Munoz confirmed that Munoz never mentioned Calleros. The officer who interviewed
Chagolla testified that Chagolla initially reported that Ramos had been shot and that she




4       At the time of the stabbing, Colt Sanchez was 24 years old, weighed 150 pounds,
and had a tattoo of a large “P” on his throat. Raymond Sanchez, the person who drove
Bernal away from the party after the fight, was 23 years old, heavy-set, and had tattoos
of red lips on his neck and the words “Pico Nuevo” on his upper lip. Raymond Sanchez
also was a member of the Pico Nuevo gang.


                                             10
had seen the suspects run away, but she was unable to identify or describe any of them.
Chagolla also did not mention Calleros in her initial statement.
          Finally, Dr. Robert Shomer testified for the defense as an eyewitness identification
expert.

IV.       Verdict and Sentencing
          The jury found each appellant not guilty of first degree murder, but guilty of
second degree murder with a true finding on the gang enhancement allegation. The jury
also found true the allegation that Sanchez personally used a deadly or dangerous weapon
during the commission of the crime. In a bifurcated proceeding, the trial court made true
findings on the prior serious or violent felony conviction allegations for Sanchez and
Gonzalez. The trial court sentenced Sanchez to state prison for 36 years to life, Gonzalez
to state prison for 30 years to life, and Resendez and Calleros to state prison for 15 years
to life. Each appellant filed a timely notice of appeal.

                                         DISCUSSION
I.        Sufficiency of the Evidence on the Second Degree Murder Convictions
          Appellants first challenge the sufficiency of the evidence supporting their
convictions for second degree murder. Sanchez contends there was insufficient evidence
to support a finding that he was the direct perpetrator in the stabbing death of Ramos.
Gonzalez, Resendez, and Calleros each claim the evidence was insufficient to support their
convictions under an aiding and abetting theory of liability. We conclude each appellant’s
conviction in this case was supported by substantial evidence.

          A.     Applicable Law
          To assess a claim of insufficient evidence in a criminal case, “we review the whole
record to determine whether any rational trier of fact could have found the essential
elements of the crime or special circumstances beyond a reasonable doubt. [Citation.]
The record must disclose substantial evidence to support the verdict - i.e., evidence that is
reasonable, credible, and of solid value - such that a reasonable trier of fact could find the


                                               11
defendant guilty beyond a reasonable doubt. [Citation.] In applying this test, we review
the evidence in the light most favorable to the prosecution and presume in support of the
judgment the existence of every fact the jury could reasonably have deduced from the
evidence. [Citation.] ‘Conflicts and even testimony [that] is subject to justifiable
suspicion do not justify the reversal of a judgment, for it is the exclusive province of the
trial judge or jury to determine the credibility of a witness and the truth or falsity of the
facts upon which a determination depends. [Citation.] We resolve neither credibility
issues nor evidentiary conflicts; we look for substantial evidence. [Citation.]’ [Citation.]
A reversal for insufficient evidence ‘is unwarranted unless it appears “that upon no
hypothesis whatever is there sufficient substantial evidence to support”’ the jury’s
verdict. [Citation.]” (People v. Zamudio (2008) 43 Cal. 4th 327, 357.)
       Murder is the unlawful killing of a human being or a fetus “with malice
aforethought.” (§ 187, subd. (a).) “Malice may be either express or implied. [Citation.]
Express malice is an intent to kill. . . . Malice is implied when a person willfully does an
act, the natural and probable consequences of which are dangerous to human life, and the
person knowingly acts with conscious disregard for the danger to life that the act poses.
[Citation.]” (People v. Gonzalez (2012) 54 Cal. 4th 643, 653.) “A killing with express
malice formed willfully, deliberately, and with premeditation constitutes first degree
murder. [Citation.] ‘Second degree murder is the unlawful killing of a human being
with malice aforethought but without the additional elements, such as willfulness,
premeditation, and deliberation, that would support a conviction of first degree murder.’
[Citation.]” (People v. Beltran (2013) 56 Cal. 4th 935, 942.)
       “[A]n aider and abettor’s liability for criminal conduct is of two kinds. First, an
aider and abettor with the necessary mental state is guilty of the intended crime. Second,
under the natural and probable consequences doctrine, an aider and abettor is guilty not
only of the intended crime, but also ‘for any other offense that was a “natural and
probable consequence” of the crime aided and abetted.’ [Citation.] Thus, for example, if
a person aids and abets only an intended assault, but a murder results, that person may be



                                              12
guilty of that murder, even if unintended, if it is a natural and probable consequence of
the intended assault. [Citation.]” (People v. McCoy (2001) 25 Cal. 4th 1111, 1117.)
       To convict a defendant under the natural and probable consequences doctrine, the
jury “must find that the defendant, acting with (1) knowledge of the unlawful purpose of
the perpetrator; and (2) the intent or purpose of committing, encouraging, or facilitating
the commission of a predicate or target offense; (3) by act or advice aided, promoted,
encouraged or instigated the commission of the target crime[;] . . . (4) the defendant’s
confederate committed an offense other than the target crime; and (5) the offense
committed by the confederate was a natural and probable consequence of the target
crime that the defendant aided and abetted.” (People v. Prettyman (1996) 14 Cal. 4th
248, 262, fn. omitted.) “Liability under the natural and probable consequences doctrine
‘is measured by whether a reasonable person in the defendant’s position would have or
should have known that the charged offense was a reasonable foreseeable consequence
of the act aided and abetted.’ [Citation.]” (People v. Medina (2009) 46 Cal. 4th 913, 920
(Medina).) “A reasonably foreseeable consequence is to be evaluated under all the
factual circumstances of the individual case [citation] and is a factual issue to be
resolved by the jury. [Citations.]” (Ibid.)

       B.     Sanchez as the Direct Perpetrator of the Murder
       Sanchez argues that his conviction for second degree murder must be reversed
because the evidence that he was the person who stabbed Ramos was based on
inconsistent and unreliable eyewitness identifications. It is well-established, however,
that “[c]onflicts and even testimony which is subject to justifiable suspicion do not justify
the reversal of a judgment, for it is the exclusive province of the trial judge or jury to
determine the credibility of a witness and the truth or falsity of the facts upon which a
determination depends.” [Citation.] Unless it describes facts or events that are physically
impossible or inherently improbable, the testimony of a single witness is sufficient to
support a conviction. [Citation.]” (People v. Elliott (2012) 53 Cal. 4th 535, 585; see also
People v. Boyer (2006) 38 Cal. 4th 412, 480 [“[i]dentification of the defendant by a single


                                              13
eyewitness may be sufficient to prove the defendant’s identity as the perpetrator of a
crime”].) Therefore, “‘[e]xcept in … rare instances of demonstrable falsity, doubts
about the credibility of [an] in-court witness should be left for the jury’s resolution… .’
[Citation.]” (People v. Hovarter (2008) 44 Cal. 4th 983, 996.)
       In this case, there was substantial evidence to support a finding that Sanchez killed
Ramos by stabbing him in the chest. Chagolla testified that she saw Sanchez holding a
knife and fighting with Ramos. Munoz testified that he saw Sanchez thrusting his hand at
Ramos’s chest as they fought. Although Munoz did not see Sanchez with a weapon, he
noticed that Ramos’s shirt appeared to be sticking to Sanchez’s hand. There was also
evidence that Bernal told the police in an interview the morning after the stabbing that
she saw Sanchez fighting with Ramos. The autopsy showed that Ramos sustained three
stab wounds from a sharp object such as a knife, including a fatal wound to the chest that
pierced his heart. From this evidence, the jury reasonably could have found that Sanchez
was the person who fatally stabbed Ramos during the fight.
       Sanchez asserts that the witnesses’ identifications of him as the perpetrator were
inconsistent and inherently unreliable. He points out that neither Chagolla nor Munoz
identified him in the photographic lineups that were shown to them a week after the
stabbing. At the live lineups held several months later, Chagolla merely stated that
Sanchez and one other person seemed familiar, and Munoz identified Sanchez as being
present at the party, but did not indicate that Sanchez had fought with Ramos. Sanchez
also notes that Bernal testified that she was “wasted” when the fight occurred, and that
she felt the officers who interviewed her were “putting words in [her] mouth.” However,
the witnesses’ identifications of Sanchez were neither physically impossible nor
inherently improbable, and any weaknesses in those identifications went to the weight of
the evidence, not the admissibility. Moreover, evidence casting doubt on the credibility
of the eyewitness identification evidence was presented to the jury and argued at length
by counsel. Sanchez’s counsel had a full opportunity to cross-examine the witnesses
about their recollection of events surrounding the stabbing and the pretrial identification
procedures used by the police, and to expose any inconsistencies in the witnesses’

                                             14
identifications and testimony.5 The jury accordingly was able to judge the credibility of
the eyewitness identification evidence, and reasonably could have concluded from such
evidence that Sanchez was the direct perpetrator in the stabbing death of Ramos.
Sanchez’s conviction for second degree murder was supported by substantial evidence.

       C.     Gonzalez, Resendez, and Calleros as Aiders and Abettors
       Gonzalez, Resendez, and Calleros argue that their convictions must be reversed
because the evidence was insufficient to support a finding of guilt under an aiding and
abetting theory of liability. They assert that the prosecution failed to prove that they
directly aided and abetted the murder committed by Sanchez, or that murder was a
natural and probable consequence of any target crime that they were alleged to have
aided and abetted. We conclude there was substantial evidence to support a finding that
Gonzalez, Resendez, and Calleros each aided and abetted an assault and that murder was
a natural and probable consequence of the assault under the circumstances of this case.6
       The California Supreme Court has held that murder can be a natural and probable
consequence of a simple assault in certain circumstances such as a gang attack. (Medina,
supra, 46 Cal.4th at p. 916.) In Medina, the defendants and the victim were members of
rival gangs. A verbal challenge by the defendants led to a fistfight. After the fight, one
defendant shot and killed the victim as he was driving away. The Court concluded that


5      To the extent Sanchez is claiming that unduly suggestive pretrial identification
procedures tainted the eyewitness identifications made in court, he has forfeited that
claim by failing to make a timely objection in the trial court. (People v. Elliott, supra,
53 Cal.4th at pp. 585-586.)
6      The trial court instructed the jury that the target crime for purposes of the natural
and probable consequences doctrine was disturbing the peace in violation of section 415,
subdivision (1), trespass in violation of section 602, subdivision (m), or simple assault or
battery in violation of sections 240 and 242. Because we conclude that the evidence was
sufficient to support a finding that Gonzalez, Resendez, and Calleros aided and abetted
an assault that foreseeably resulted in murder, we need not consider whether there was
substantial evidence supporting the prosecution’s alternative theories of aiding and
abetting liability.


                                             15
the evidence was sufficient to support the murder convictions of the non-shooting
defendants because “a rational trier of fact could have concluded that the shooting death
of the victim was a reasonably foreseeable consequence of the assault.” (Ibid.) The
Court reasoned that “the ultimate factual question is one of reasonable foreseeability, to
be evaluated under all the factual circumstances of the case.” (Id. at p. 927.) Under the
facts of the case, “the jury could reasonably have found that a person in defendants’
position (i.e., a gang member) would have or should have known that retaliation was
likely to occur and that escalation of the confrontation to a deadly level was reasonably
foreseeable as [the victim] was retreating from the scene.” (Id. at pp. 922-923.)
       The Supreme Court in Medina also concluded that “in the gang context, it was not
necessary for there to have been a prior discussion of or agreement to a shooting, or for a
gang member to have known a fellow gang member was in fact armed.” (Medina, supra,
46 Cal.4th at p. 924.) Instead, “[t]he issue is ‘whether, under all of the circumstances
presented, a reasonable person in the defendant’s position would have or should have
known that the [shooting] was a reasonably foreseeable consequence of the act aided
and abetted by the defendant.’” (Id. at p. 927; see also People v. Gonzales (2001) 87
Cal. App. 4th 1, 10 [fatal shooting during fistfight between rival gangs was natural and
probable consequence of fight]; People v. Montes (1999) 74 Cal. App. 4th 1050, 1055-
1056 [shooting of rival gang member during retreat from fight was natural and probable
consequence of assault despite lack of knowledge that associate was armed]; People v.
Olguin (1994) 31 Cal. App. 4th 1355, 1375-1376 [defendant’s punching of victim during
gang fight foreseeably resulted in fatal shooting of victim by fellow gang member].)
       When viewed in the light most favorable to the verdict, the evidence was sufficient
to support the second degree murder convictions of Gonzalez, Resendez, and Calleros
under the natural and probable consequences doctrine. The prosecution presented
evidence that Calleros, along with a group of seven to nine people that included Sanchez,
Gonzalez, and Resendez, demanded entry into Chagolla’s party. At the time, Sanchez,
Gonzalez, and Resendez were active members of the Pico Nuevo gang and Calleros was
the girlfriend of a Pico Nuevo gang member. Calleros argued with Ramos after

                                             16
appellants repeatedly were told that they could not enter the party because it was by
invitation only for Chagolla’s family and friends. Calleros continued to demand entry,
and at one point, exclaimed “this is my hood.” Appellants and other members of their
group then forced their way into the party by pushing or rushing into the backyard.
       There was also evidence that, after entering the backyard, appellants’ group almost
immediately began fighting with the guests. Sanchez and one to four other men directly
fought with Ramos who, according to one witness, was punched twice before he punched
back. Sanchez then stabbed Ramos with a knife. Another man from appellants’ group
waved a semi-automatic gun at the guests and fired several shots into the air. It is true, as
appellants assert, that only Sanchez was identified at trial as one of the individuals who
had fought with Ramos. It is also true that there was conflicting testimony at trial about
the extent of each appellant’s involvement in the fighting that took place with the other
guests. However, considering the totality of the evidence, the jury reasonably could have
found that Gonzalez, Resendez, and Calleros each aided and abetted a gang-related fight
that foreseeably resulted in the murder of Ramos.
       Specifically, the jury reasonably could have inferred from the evidence presented
that both Gonzalez and Resendez were participants in the fight and not mere bystanders.
Carrasco identified Gonzalez in a photographic lineup as one of the people who rushed
into the party, and testified at the preliminary hearing that the person she had identified
was among those who were fighting in the backyard. Cedano likewise identified
Gonzalez in a photographic lineup as “being in the fight when [Ramos] was stabbed.”
Although none of the witnesses testified that they saw Resendez fighting with any guests,
both Munoz and Valadez identified Resendez as being with the group that forced its way
into the party. Munoz also explained that he saw everyone in that group taking part in the
fight except Gonzalez. In addition, Chagolla testified that one of men that she saw
fighting had an outline of the letters “PN” tattooed on the back of his head, and the
evidence showed that Resendez had such a tattoo.
       Multiple witnesses also identified Calleros as being with a group of gang members
while demanding entry into the party, and their testimony supported an inference that

                                             17
Calleros played a significant role in instigating the fight that ensued in the backyard.
Munoz testified that Calleros stopped him from closing the gate after he allowed in two
of his friends and repeatedly told him to “let us in” as she stood by with several Pico
Nuevo gang members. Chagolla testified that, after Ramos approached the group at the
gate, Calleros argued with him and insisted that she and her companions be allowed into
the party. Calleros also announced “this is my hood” when Ramos refused to grant her
entry. Salazar confirmed that Calleros argued with Ramos at the gate, and that Calleros
and two others then forced their way into the party by rushing into the backyard toward
Ramos. While Calleros did not engage in any fighting in the backyard, Bernal testified
that she got into a fight with Calleros in the front yard of the residence after the fight in
the backyard ended. Bernal also told the police that she was “trying to throw everybody
out,” and that her fight with Calleros began when Calleros “socked [her] in the face.”
       In addition to the evidence showing each appellant’s involvement in the fight, the
prosecution’s gang expert, Officer Hank Ortega, testified that it was common for gang
members to carry weapons and to commit crimes in groups. He also stated that it was
fairly common for a fistfight involving gang members to escalate to a deadly assault
with guns, knives, or other weapons being used. While there was no evidence showing
that Gonzalez, Resendez, or Calleros knew Sanchez was armed with a weapon, such
knowledge is not required under the natural and probable consequences doctrine. As the
Supreme Court observed in Medina, “escalating violence is a foreseeable consequence to
be expected in gang confrontations,” and “prior knowledge that a fellow gang member
is armed is not necessary to support a defendant’s murder conviction as an aider and
abettor.” (Medina, supra, 46 Cal.4th at pp. 926, 921; see also People v. Montes, supra,
74 Cal.App.4th at p. 1056 [“[g]iven the great potential for escalating violence during
gang confrontations, it is immaterial whether [defendant] specifically knew [a fellow
gang member] had a gun”].)
       Calleros also contends the evidence was insufficient to support her conviction
because the jury appeared to be confused in its application of the natural and probable
consequences doctrine to this case. The record reflects that, during deliberations, the jury

                                              18
asked for clarification on the following statement in CALCRIM No. 401 on direct aiding
and abetting liability: “To prove that a defendant is guilty of a crime based on aiding
and abetting that crime, the People must prove that . . . [t]he defendant knew that the
perpetrator intended to commit the crime.” In response, the trial court instructed the jury
to review the instructions on general principles of aiding and abetting liability and the
natural and probable consequences doctrine. Calleros claims the jury’s question shows
that it could not agree which act constituted the target crime, and that it likely “threw in
the towel” and decided appellants “must all be guilty of something.” However, the jury’s
question regarding an aider and abettor’s knowledge of a perpetrator’s intent was not
directly related to the identity of the target crime under the natural and probable
consequences doctrine, and in any event, the jury “need not unanimously agree on the
specific target crime that the defendant aided and abetted.” (People v. Prettyman, supra,
14 Cal.4th at pp. 267-268.) The record does not support Calleros’s suggestion that the
jury “simply threw in the towel” in returning its verdicts.
       Based on the totality of the record, there was substantial evidence that a reasonable
person in appellants’ position either would have or should have known that the fatal
stabbing of Ramos was a natural and probable consequence of the fight that erupted when
their group forced its way into the party and caused a confrontation with Ramos and the
other guests. The evidence was therefore sufficient to support the second degree murder
convictions of Gonzalez, Resendez, and Calleros.7




7       In addition to challenging the sufficiency of evidence supporting her conviction,
Calleros asserts that the trial court erred in denying her pretrial section 995 motion to set
aside the information for lack of probable cause. She argues that there was an inadequate
evidentiary showing at the preliminary hearing to support the murder charge and the gang
enhancement allegation filed against her. However, “[w]here the evidence produced at
trial amply supports the jury’s finding, any question whether the evidence produced at
the preliminary hearing supported the finding of probable cause is rendered moot. Even
‘“‘[i]f there is insufficient evidence to support the commitment, the defendant cannot
be said to be prejudiced where sufficient evidence has been introduced at … trial’”’ to
support the jury’s finding as to the charge or as to the truth of the allegation. [Citations.]”

                                              19
II.    Sufficiency of the Evidence on the Gang Enhancements
       Appellants also challenge the sufficiency of the evidence supporting the jury’s true
findings on the gang enhancement allegations. They specifically contend the evidence
was insufficient to support the jury’s findings that they committed the charged crime for
the benefit of, at the direction of, or in association with a gang, and with the specific
intent to promote, further, or assist in criminal conduct by gang members. We conclude
the gang enhancement findings were supported by substantial evidence.

       A.     Relevant Law
       “In considering a challenge to the sufficiency of the evidence to support an
enhancement, we review the entire record in the light most favorable to the judgment to
determine whether it contains substantial evidence – that is, evidence that is reasonable,
credible, and of solid value – from which a reasonable trier of fact could find the
defendant guilty beyond a reasonable doubt. [Citation.] We presume every fact in
support of the judgment the trier of fact could have reasonably deduced from the
evidence. [Citation.] If the circumstances reasonably justify the trier of fact’s findings,
reversal of the judgment is not warranted simply because the circumstances might also
reasonably be reconciled with a contrary finding. [Citation.] ‘A reviewing court neither
reweighs evidence nor reevaluates a witness’s credibility.’ [Citation.]” (People v.
Albillar (2010) 51 Cal. 4th 47, 59-60.)
       To obtain a true finding on a gang enhancement allegation, the prosecution must
prove that the crime at issue was “committed for the benefit of, at the direction of, or in
association with any criminal street gang, with the specific intent to promote, further, or
assist in any criminal conduct by gang members . . . .” (§ 186.22, subd. (b)(1).) “It is
well settled that expert testimony about gang culture and habits is the type of evidence a


(People v. Crittenden (1994) 9 Cal. 4th 83, 137.) Because the evidence presented at trial
was sufficient to support Calleros’s second degree murder conviction, and as discussed
below, the gang enhancement finding, Calleros cannot show that she was prejudiced by
the trial court’s pretrial ruling on her section 995 motion.


                                              20
jury may rely on to reach . . . a finding on a gang allegation. [Citation.]” (People v.
Ferraez (2003) 112 Cal. App. 4th 925, 930.) “‘Generally, an expert may render opinion
testimony on the basis of facts given “in a hypothetical question that asks the expert to
assume their truth.” [Citation.] Such a hypothetical question must be rooted in facts
shown by the evidence, however. [Citations.]’” (People v. Ward (2005) 36 Cal. 4th 186,
209.) While a gang expert may not ordinarily testify whether the defendant committed a
particular crime for the benefit of a gang, the expert “properly could . . . express an
opinion, based on hypothetical questions that tracked the evidence, whether the [crime],
if the jury found it in fact occurred, would have been for a gang purpose.” (People v.
Vang (2011) 52 Cal. 4th 1038, 1048.) Indeed, “‘[e]xpert opinion that particular criminal
conduct benefited a gang” is not only permissible but can be sufficient to support the . . .
section 186.22, subdivision (b)(1), gang enhancement. [Citation.]” (Ibid.)

       B.     The Gang Enhancements Were Supported by Substantial Evidence
       In this case, there was substantial evidence connecting the fatal stabbing of Ramos
to the Pico Nuevo gang. The jury heard evidence that Sanchez, Gonzalez, and Resendez
were active members of the Pico Nuevo gang, and that each of them had prominent gang
tattoos signifying their membership. Sanchez and Gonzalez, in particular, were “well
respected active gang members” who held “clout within the gang at the street level.”
Although Calleros was not a known gang member at the time of the stabbing, she was
affiliated with the gang as the girlfriend of a known Pico Nuevo member. On the night of
the stabbing, Calleros was accompanied by a group of Pico Nuevo gang members when
she tried to gain entry into the party with her group. The party was held in a territory
claimed by the gang, and Calleros exclaimed “this is my hood” when Ramos refused to
allow Calleros and her group to enter. Although there was no evidence that members of
the group called out gang names or threw gang signs during the ensuing fight, both
Sanchez and Resendez were later identified as participants in the fight based, in part, on
their visible Pico Nuevo tattoos. Given that the fight which led to the stabbing of Ramos
involved multiple known gang members in gang territory, the jury reasonably could have


                                             21
found that the motive for the crime was gang-related. (People v. Albillar, supra, 51
Cal.4th at p. 68 [“if substantial evidence establishes that the defendant intended to and
did commit the charged felony with known members of a gang, the jury may fairly infer
that the defendant had the specific intent to promote, further, or assist criminal conduct
by those gang members”]; People v. Villalobos (2006) 145 Cal. App. 4th 310, 322
[“[c]ommission of a crime in concert with known gang members . . . supports the
inference that the defendant acted with the specific intent to promote, further or assist
gang members in the commission of the crime”].)
       The jury also heard expert opinion testimony that, based on a hypothetical drawn
from the evidence in this case, the murder would have been committed for the benefit of
the Pico Nuevo gang and with the specific intent to promote criminal conduct by gang
members. Ortega, the prosecution’s gang expert, explained that gang members often
committed crimes in groups because there was “safety in numbers,” and that if a gang
member was hit during a fight, fellow gang members would be expected to “render aid”
and could not “back down.” Ortega further opined that a gang’s murder of a non-gang
member would generate fear in the community, which would prevent citizens from
reporting crimes and cooperating with the police. The murder also “would make big
news in the Pico Rivera community,” which would elevate and enhance the reputation of
the gang. (See People v. Albillar, supra, 51 Cal.4th at p. 63 [“[e]xpert opinion that
particular criminal conduct benefited a gang by enhancing its reputation for viciousness
can be sufficient to raise the inference that the conduct was ‘committed for the benefit
of . . . a[ ] criminal street gang’”]; People v. Gardeley (1996) 14 Cal. 4th 605, 619 [based
on expert testimony that a gang relied on violent assaults to frighten residents, “the jury
could reasonably conclude that the attack on [the victim] . . . was committed ‘for the
benefit of, at the direction of, or in association with’ that gang”].)
       From this evidence, the jury reasonably could have found that the murder of
Ramos was committed for the benefit of, at the direction of, or in association with the
Pico Nuevo gang, and with the specific intent to promote, further, or assist in criminal



                                              22
conduct by gang members. The jury’s true findings on the gang enhancements as to each
appellant were supported by substantial evidence.

III.   Admission of Photographic Evidence
       Sanchez contends that the trial court erred in admitting into evidence a photograph
of him lying next to a grave while holding a gun. He claims that the photograph was
irrelevant and unduly prejudicial under the Evidence Code, and its admission deprived
him of the constitutional right to due process. We conclude the trial court did not abuse
its discretion or violate due process in admitting the photograph.

       A.     Relevant Background
       Prior to trial, Sanchez objected to the admission of the photograph. The front of
the photograph showed Sanchez with a gun lying next to a grave. There was writing on
the back of the photograph which stated, “My baby brother Colt lying down on our two
homies grave site, Victor and Anthony.” According to the prosecutor, Victor and
Anthony Del Ariva were Pico Nuevo gang members and one of them was a murder
victim. The prosecutor argued the photograph was relevant to the natural and probable
consequences theory of liability, reasoning that “[w]hat we have is Mr. Sanchez laying
on the grave, displaying his tattoos prominently, holding a firearm, and he’s on his
dead comrade’s grave. If that doesn’t show that he’s aware the natural and probable
consequences of a fight could be a death or murder could occur, at least violence is an
adjunct to violence, I don’t know what would be probative.” The trial court admitted the
front of the photograph, but excluded the writing on the back.
       During trial, Ortega, the prosecution’s gang expert, testified that the photograph
depicted Sanchez lying next to a grave with a pistol in his hand and a beer can set on top
of the grave. Ortega noted that Anthony Del Ariva, the name on the grave, was a Pico
Nuevo gang member who was murdered in 2008. Ortega explained that it was common
for gang members to visit the grave site of a deceased member and either drink a beer or
place it on the grave in honor of the deceased. During closing argument, the prosecutor
referred to the photograph and stated, “You can all see he is holding a gun in his right

                                            23
hand and he’s pointing it down at the grave. Why is this important? How could you say
that this man does not know that his gang entails violence, that the gang life he has
chosen is a violent life and he embraces it and accepts it.”

       B.     The Trial Court Properly Admitted the Photograph
       Sanchez claims the trial court erred in admitting the photograph because it was not
relevant to the natural and probable consequences doctrine and was unduly prejudicial.
A trial court generally has broad discretion concerning the admission of evidence.
(People v. Carter (2005) 36 Cal. 4th 1114, 1167; People v. Cole (2004) 33 Cal. 4th 1158,
1197.) “‘“The rules pertaining to the admissibility of photographic evidence are well-
settled. Only relevant evidence is admissible [citations], and all relevant evidence is
admissible unless excluded under the federal or California Constitution or by statute.
[Citations.] Relevant evidence is defined in Evidence Code section 210 as evidence
‘having any tendency in reason to prove or disprove any disputed fact that is of
consequence to the determination of the action.’ The test of relevance is whether the
evidence tends ‘“logically, naturally, and by reasonable inference” to establish material
facts such as identity, intent, or motive. [Citations.]’ [Citation.]” (People v. Carter,
supra, at p. 1167.) Under Evidence Code section 352, evidence is unduly prejudicial if it
“‘“uniquely tends to evoke an emotional bias against a party as an individual, while
having only slight probative value with regard to the issues.”’” (Id. at p. 1168.)
       “‘[A]n appellate court applies the abuse of discretion standard of review to any
ruling by a trial court on the admissibility of evidence, including one that turns on the
relative probativeness and prejudice of the evidence in question. . . .’ [Citation.]” (People
v. Jablonski (2006) 37 Cal. 4th 774, 805.) “‘Where, as here, a discretionary power is
statutorily vested in the trial court, its exercise of that discretion “must not be disturbed
on appeal except on a showing that the court exercised its discretion in an arbitrary,
capricious or patently absurd manner that resulted in a manifest miscarriage of justice.
[Citations.]”’ [Citation.]” (People v. Williams (2013) 58 Cal. 4th 197, 270-271.) “‘The
admission of relevant evidence will not offend due process unless the evidence is so


                                              24
prejudicial as to render the defendant’s trial fundamentally unfair.’ [Citation.]” (People
v. Jablonski, supra, at p. 805.)
       In this case, the trial court did not abuse its discretion or deny Sanchez due process
in admitting the photograph. The prosecution’s theory of the case against Sanchez was
that he was guilty of murder either as the direct perpetrator in the fatal stabbing of
Ramos, or as an aider and abettor under the natural and probable consequences doctrine.
Evidence that Sanchez had first-hand knowledge of the deadly consequences of gang
violence because a fellow gang member had been murdered was relevant to showing that
Sanchez would have or should have known that murder was a reasonably foreseeable
consequence of a fight by gang members. Moreover, the photograph was a small portion
of the evidence presented at trial and was not uniquely likely to evoke an emotional bias.
The jury heard other evidence tending to establish that Sanchez was immersed in gang
culture, including gang expert testimony about his gang moniker, prominent gang tattoos,
and reputation as a well-respected active member of the Pico Nuevo gang. The jury also
heard evidence of other prior incidents of gang violence involving Pico Nuevo gang
members, including a murder committed by the gang in response to an assault on one of
its members. Given the probative value of the evidence as weighed against the risk of
undue prejudice, the photograph was properly admitted at trial.

IV.    Exclusion of Evidence on the Defense of Duress
       Resendez argues that the trial court prejudicially erred in precluding him from
eliciting gang expert testimony related to duress. He reasons that duress can be a defense
to murder when liability is based on the natural and probable consequences doctrine, and
that he should have been able to present evidence showing that he was under duress when
he allegedly aided and abetted the fight. We conclude the trial court did not err in
limiting Resendez’s cross-examination of the gang expert on the issue of duress.

       A.     Relevant Background
       During the cross-examination of Ortega, Resendez’s counsel elicited testimony
that the Pico Nuevo gang heavily recruits young people to join its ranks, and that some of

                                             25
those young people are recruited through threats of violence or coercion. Counsel also
elicited testimony that Resendez was younger than Sanchez and Gonzalez, and did not
hold the same level of status as either of them within the gang. When asked if Resendez
was close in status to Sanchez and Gonzalez, Ortega responded, “It’s hard to quantify a
measurement. There’s some gap there I would say.” Resendez’s counsel then read from
Ortega’s preliminary hearing testimony in which he stated that Resendez was “not too
close” to Sanchez and Gonzalez in terms of his level of respect within the gang. Ortega
explained that Resendez was “part of a younger . . . GND clique” and had “not put in the
same amount of work” as Sanchez or Gonzalez.
       At a sidebar, the trial court advised Resendez’s counsel that “[t]his whole line of
questioning is irrelevant and is not going to help the jury decide anything in this case
because you cannot use coercion and duress as a defense in a murder trial.” Resendez’s
counsel explained that he was trying to show that his client was “not a violent street
criminal” because he “hasn’t put in work.” Counsel added that his next question to
Ortega was going to be whether “you have to put in work.” The trial court noted that this
question had been asked and answered. The court also reiterated, “If you think you are
going to argue at the time of closing argument that Mr. Resendez was just a little ping
pong ball among the hard ball, that’s not going to work” because California law “does not
allow coercion or duress in a murder trial.” Resendez’s counsel stated that the question
was relevant to the natural and probable consequence doctrine because it would show that
his client was “a small fry compared to the other guys who have put in work” and he had
“never done anything.” The trial court replied, “You’ve done it so you can move on.”

       B.     The Trial Court Properly Ruled on the Evidence Related to Duress
       Resendez asserts that the trial court erroneously precluded him from presenting
evidence relevant to the defense of duress. “[S]ection 26 declares duress to be a perfect
defense against criminal charges when the person charged ‘committed the act or made the
omission charged under threats or menaces sufficient to show that they had reasonable
cause to and did believe their lives would be endangered if they refused.’” (People v.


                                             26
Vieira (2005) 35 Cal. 4th 264, 289-290.) Duress does not constitute a defense to murder,
and does not reduce murder to manslaughter. (People v. Anderson (2002) 28 Cal. 4th 767,
781-783.) However, it may provide a defense to murder on a felony-murder theory by
negating the underlying felony. (Id. at p. 784.) “‘The common characteristic of all the
decisions upholding [a duress defense] lies in the immediacy and imminency of the
threatened action: each represents the situation of a present and active aggressor
threatening immediate danger.’ [Citations.]” (People v. Vieira, supra, at p. 290; People
v. Coffman and Marlow (2004) 34 Cal. 4th 1, 100 [“defense of duress requires a
reasonable belief that threats to the defendant’s life . . . are both imminent and immediate
at the time the crime is committed” and “threats of future danger are inadequate” for the
defense].)
       Although Resendez argues that duress can provide a defense to murder under the
natural and probable consequences theory of aiding and abetting liability, he does not cite
any published California case (and we are aware of none) which holds that the defense
may be asserted in such circumstances. Even assuming the defense of duress can apply
to a natural and probable consequences theory of murder, we conclude that the trial court
properly limited Resendez’s cross-examination of Ortega because both the evidence that
was admitted and the evidence that was excluded were insufficient as a matter of law to
support the defense in this case. Resendez sought to elicit testimony showing that a
gang member was expected to “put in work” for the gang. However, Ortega already
had testified that gang members gain respect by “putting in work, [which] means they
commit . . . gang crimes.” Eliciting testimony that Resendez would have been expected
to “put in work” as a younger, lower-level gang member would not tend to prove that he
was acting under a threat of imminent death from his gang when he aided and abetted the
assault on Ramos. Evidence that gangs used coercive tactics to recruit new members
likewise would not support an inference that there was an immediate threat to Resendez’s
life at the time he participated in the assault with other active Pico Nuevo gang members.
Because the proffered evidence was not relevant to the defense of duress, Resendez has
failed to show any prejudicial error in the trial court’s ruling.

                                              27
V.     Failure to Include Voluntary Manslaughter in the Natural and Probable
       Consequences Instruction

       Gonzalez, Resendez, and Calleros contend that the trial court erred in instructing
the jury on the natural and probable consequences theory of liability. They specifically
claim that the instruction erroneously failed to include voluntary manslaughter based on a
heat of passion theory as one of the non-target offenses that the jury could find was a
natural and probable consequence of the target crime originally contemplated. We
conclude the trial court did not err in instructing the jury on the natural and probable
consequences doctrine because a heat-of-passion killing was not a reasonably foreseeable
consequence of the crime that appellants aided and abetted in this case.

       A.     Relevant Background
       The trial court instructed the jury on the elements of the crimes of first degree
murder (CALCRIM Nos. 520, 521), second degree murder (CALJIC No. 8.30), and
voluntary manslaughter based on a heat of passion theory (CALCRIM No. 570). The
trial court also instructed the jury on the general principles of aiding and abetting liability
with CALCRIM Nos. 400 and 401, and on the natural and probable consequences theory
of liability with CALCRIM No. 403.
       The version of CALCRIM No. 403 given to the jury provided as follows: “Before
you may decide whether a defendant is guilty of murder, you must decide whether he or
she is guilty of disturbing the peace, or trespass, or assault, or battery. [¶] To prove that a
defendant is guilty of murder, the People must prove that: [¶] 1. The defendant is guilty
of disturbing the peace, or trespass, or assault, or battery; [¶] 2. During the commission of
disturbing the peace, or trespass, or assault, or battery, a coparticipant in that offense
committed the crime of murder; [¶] AND [¶] 3. Under all of the circumstances, a
reasonable person in the defendant’s position would have known that the commission of
the murder was a natural and probable consequence of the commission of the disturbing
the peace, or trespass, or assault, or battery. [¶] A coparticipant in a crime is the
perpetrator or anyone who aided and abetted the perpetrator. It does not include a victim


                                              28
or innocent bystander. [¶] A natural and probable consequence is one that a reasonable
person would know is likely to happen if nothing unusual intervenes. In deciding
whether a consequence is natural and probable, consider all of the circumstances
established by the evidence. If the murder was committed for a reason independent of the
common plan to commit the disturbing the peace, or trespass, or assault, or battery, then
the commission of murder was not a natural and probable consequence of disturbing the
peace, or trespass, or assault, or battery. [¶] To decide whether the crime of disturbing the
peace, or trespass, or assault, or battery was committed, please refer to the separate
instructions that I will give you on those crimes. [¶] The People are alleging that the
defendant originally intended to aid and abet disturbing the peace, or trespass, or assault,
or battery. [¶] If you decide that the defendant aided and abetted one of these crimes and
that murder was a natural and probable consequence of that crime, the defendant is guilty
of murder. You do not need to agree about which of these crimes the defendant aided
and abetted.” The instruction did not include voluntary manslaughter as a potential non-
target offense of which appellants could be found guilty under the natural and probable
consequences doctrine.

       B.     Relevant Law
       In a criminal case, the trial court must instruct the jury on the general principles of
law that are relevant to the issues raised by the evidence and are necessary for the jury’s
understanding of the case. (People v. Burney (2009) 47 Cal. 4th 203, 246.) In addition,
“it is the ‘court’s duty to instruct the jury not only on the crime with which the defendant
is charged, but also on any lesser offense that is both included in the offense charged and
shown by the evidence to have been committed.’ [Citation.]” (People v. Gutierrez
(2009) 45 Cal. 4th 789, 826.) “Conversely, even on request, the court ‘has no duty to
instruct on any lesser offense unless there is substantial evidence to support such
instruction’ [Citation.]” (People v. Cole, supra, 33 Cal.4th at p. 1215.) Substantial
evidence “is not merely ‘any evidence … no matter how weak’ [citation], but rather
‘“evidence from which a jury composed of reasonable [persons] could … conclude[]”’


                                             29
that the lesser offense, but not the greater, was committed. [Citations.]” (People v. Cruz
(2008) 44 Cal. 4th 636, 664; see People v. Burney, supra, at p. 250 [“‘[t]o justify a lesser
included offense instruction, the evidence supporting the instruction must be substantial –
that is, it must be evidence from which a jury . . . could conclude that the facts underlying
the particular instruction exist’”].) “On appeal, we review independently whether the
trial court erred in failing to instruct on a lesser included offense. [Citation.]” (People v.
Booker (2011) 51 Cal. 4th 141, 181.)
       As discussed, under the natural and probable consequences doctrine, “a person
who aids and abets a confederate in the commission of a criminal act is liable not only for
that crime (the target crime), but also for any other offense (nontarget crime) committed
by the confederate as a ‘natural and probable consequence’ of the crime originally aided
and abetted.” (People v. Prettyman, supra, 14 Cal.4th at p. 254.) Accordingly, to convict
a defendant of a nontarget crime as an aider and abettor, the jury must find that the
defendant assisted or encouraged the commission of a target crime, a confederate
committed an offense other than the target crime, and the nontarget offense committed
by the confederate was a natural and probable consequence of the target crime that the
defendant assisted or encouraged. (Ibid.) “[T]he jury need not unanimously agree on the
specific target crime that the defendant aided and abetted. . . . Nevertheless, at trial each
juror must be convinced, beyond a reasonable doubt, that the defendant aided and abetted
the commission of a criminal act, and that the offense actually committed was a natural
and probable consequence of that act.” (Id. at pp. 267-268.)
       In cases involving the natural and probable consequences doctrine, “an aider
and abettor may be found guilty of a lesser crime than that ultimately committed by
the perpetrator where the evidence suggests the ultimate crime was not a reasonably
foreseeable consequence of the criminal act originally aided and abetted, but a lesser
crime committed by the perpetrator during the accomplishment of the ultimate crime was
such a consequence.” (People v. Woods (1992) 8 Cal. App. 4th 1570, 1577.) Therefore,
“if the evidence raises a question whether the greater offense is a reasonably foreseeable
consequence of the criminal act originally contemplated and abetted, but would support

                                              30
a finding that a lesser included offense committed by the perpetrator was such a
consequence,” the trial court has a duty to instruct the jury on the lesser included offense
for the aider and abettor. (Ibid.) However, “the trial court need not instruct on a
particular necessarily included offense if the evidence is such that the aider and abettor,
if guilty at all, is guilty of something beyond that lesser offense, i.e., if the evidence
establishes that a greater offense was a reasonably foreseeable consequence of the
criminal act originally contemplated, and no evidence suggests otherwise.” (Ibid.)
       Manslaughter is a lesser included offense of murder. (§ 192; People v. Thomas
(2012) 53 Cal. 4th 771, 813.) Voluntary manslaughter is “the unlawful killing of a human
being without malice . . . upon a sudden quarrel or heat of passion.” (§ 192, subd. (a).)
“Heat of passion arises if, ‘“at the time of the killing, the reason of the accused was
obscured or disturbed by passion to such an extent as would cause the ordinarily
reasonable person of average disposition to act rashly and without deliberation and
reflection, and from such passion rather than from judgment.”’ [Citation.]” (People v.
Beltran, supra, 56 Cal.4th at p. 942.) “‘The heat of passion requirement for manslaughter
has both an objective and a subjective component. [Citation.] The defendant must
actually, subjectively, kill under the heat of passion,’” and the “‘heat of passion must be
due to “sufficient provocation.”’” (People v. Gutierrez (2002) 28 Cal. 4th 1083, 1143-
1144.) “[T]he factor which distinguishes the ‘heat of passion’ form of voluntary
manslaughter from murder is provocation. The provocation which incites the defendant
to homicidal conduct in the heat of passion must be caused by the victim [citation], or be
conduct reasonably believed by the defendant to have been engaged in by the victim.
[Citations.] The provocative conduct by the victim may be physical or verbal, but the
conduct must be sufficiently provocative that it would cause an ordinary person of
average disposition to act rashly or without due deliberation and reflection. [Citations.]”
(People v. Lee (1999) 20 Cal. 4th 47, 59.) “Adequate provocation and heat of passion
must be affirmatively demonstrated. [Citations.]” (Id. at p. 60.)




                                               31
       C.     The Trial Court Did Not Err in Instructing the Jury on the Natural
              and Probable Consequences Doctrine

       Gonzalez, Resendez, and Calleros argue that the trial court erred in failing to
include voluntary manslaughter as a non-target offense in the natural and probable
consequences instruction because the jury was entitled to consider whether murder or
voluntary manslaughter was a natural and probable consequence of the target crime they
allegedly aided and abetted. They reason that, even if the evidence could not support a
finding that the direct perpetrator killed Ramos in a sudden quarrel or heat of passion, a
properly instructed jury nevertheless could have found that only a heat-of-passion killing
would have been reasonably foreseeable to a person in the aider and abettor’s position.
While appellants are correct that an aider and abettor may be convicted of a lesser offense
than the direct perpetrator, a trial court is not required to instruct the jury on the lesser
offense if the evidence establishes that a greater offense was a reasonably foreseeable
consequence of the crime originally contemplated and no evidence suggests that the
lesser offense was such a consequence. We reach that conclusion in this case.
       Even when viewed in the light most favorable to appellants, the evidence showed
that they were with a group of people who intentionally forced their way into a party to
which they were not invited and caused a confrontation with Ramos, who told the group
that he did not want any trouble but they could not stay. The physical fight began when a
person from appellants’ group pushed, punched, or jabbed at Ramos, who responded by
punching the person back. There was no evidence from which a jury reasonably could
find that Ramos or any other guest initiated the fight, acted as the aggressor, or engaged
in any legally adequate provocation that would make a heat-of-passion killing reasonably
foreseeable. None of the witnesses testified that Ramos ever used or threatened to use
physical force prior to being assaulted by one or more members of appellants’ group.
Nor did any of the witnesses testify that Ramos or any other guest ever engaged in deadly
force during the fight. Instead, the evidence established that members of appellants’
group provoked the fight by rushing or pushing their way into the backyard and then
physically assaulting Ramos, who solely responded to the attack with non-deadly force.

                                               32
       It is settled law that “[a] defendant may not provoke a fight, become the aggressor,
and, without first seeking to withdraw from the conflict, kill an adversary and expect to
reduce the crime to manslaughter by merely asserting that it was accomplished upon a
sudden quarrel or in the heat of passion. The claim of provocation cannot be based on
events for which the defendant is culpably responsible.” (People v. Oropeza (2007) 151
Cal. App. 4th 73, 83; see also People v. Johnston (2003) 113 Cal. App. 4th 1299, 1303 [“a
defendant who provokes a physical encounter by rude challenges to another person to
fight . . . is not entitled to claim that he was provoked into using deadly force when the
challenged person responds without apparent (or actual) use of such force”].) It is also
well-established that “‘“[a] provocation of slight and trifling character, such as words of
reproach, however grievous they may be, or gestures, or an assault, or even a blow, is not
recognized as sufficient to arouse, in a reasonable man, such passion as reduces an
unlawful killing with a deadly weapon to manslaughter.”’” (People v. Najera (2006)
138 Cal. App. 4th 212, 226; see also People v. Gutierrez, supra, 45 Cal.4th at pp. 826 “[a]
voluntary manslaughter instruction is not warranted where the act that allegedly provoked
the killing was no more than taunting words, a technical battery, or slight touching”].)
       Appellants do not cite to any evidence presented at trial which could support a
finding that Ramos engaged in any legally sufficient provocation which could have led
Sanchez to kill him in sudden quarrel or heat of passion. Rather, Gonzalez and Resendez
contend that, in evaluating their culpability under the natural and probable consequences
doctrine, the relevant question is not whether Sanchez actually acted under a heat of
passion when he fatally stabbed Ramos, but whether it would have been reasonably
foreseeable to a person in their position that a heat-of-passion killing would occur. There
was, however, no evidence to support a finding in this case that voluntary manslaughter
was a reasonably foreseeable consequence of the target crime that appellants aided and
abetted. Instead, the evidence established that if Gonzalez, Resendez, or Calleros were
guilty at all, a heat-of-passion killing was not a reasonably foreseeable consequence of
their physical confrontation of an unarmed victim who neither provoked the
confrontation nor engaged in any deadly force during the ensuing fight. Because there

                                             33
was no substantial evidence to support a finding that voluntary manslaughter based on a
heat of passion theory was a reasonably foreseeable consequence of the crime aided and
abetted, the court did not err in failing to include this lesser offense in the natural and
probable consequences instruction.8

VI.    Failure to Instruct on Imperfect Self-Defense or Defense of Another
       Appellants assert that the trial court also erred in refusing to instruct the jury on
voluntary manslaughter based on imperfect self-defense or imperfect defense of another.
They reason that, because the trial court instructed the jury on justifiable homicide based
on perfect self-defense or defense of another, an instruction on imperfect self-defense
also was warranted under the circumstances of the case. We conclude the trial court did
not err in refusing to give the requested instruction because the evidence was insufficient
to support a lesser included offense instruction under this theory.

       A.     Relevant Law
       Voluntary manslaughter, based on imperfect self-defense, is committed when the
defendant kills in “‘[a]n honest but unreasonable belief that it is necessary to defend
oneself from imminent peril to life or great bodily injury.’” (People v. Rogers (2006) 39
Cal. 4th 826, 883.) The doctrine of imperfect self-defense “is ‘narrow’ and will apply

8       Gonzalez also argues that the jury was not properly instructed on the natural and
probable consequences doctrine because the standard of objective reasonableness should
not apply to aiding and abetting liability when the non-target offense is second degree
murder. However, as Gonzalez acknowledges, the California Supreme Court has held
that, in determining liability under the natural and probable consequences doctrine, the
“‘question is not whether the aider and abettor actually foresaw the additional crime, but
whether, judged objectively, it was reasonably foreseeable.’” (Medina, supra, 46 Cal.4th
at p. 920; see also People v. Chiu (2014) 59 Cal. 4th 155, 162 [liability under the natural
and probable consequences doctrine “‘“is measured by whether a reasonable person in
the defendant’s position would have or should have known that the charged offense was
a reasonably foreseeable consequence of the act aided and abetted”’”].) We thus conclude
the jury was properly instructed on the standard of objective reasonableness in the natural
and probable consequences instruction. (Auto Equity Sales, Inc. v. Superior Court (1962)
57 Cal. 2d 450, 455.)


                                              34
only when the defendant has an actual belief in the need for self-defense and only when
the defendant fears immediate harm that ‘“‘“must be instantly dealt with.’”’ [Citation.]”
(Ibid.) “‘Fear of future harm―no matter how great the fear and no matter how great the
likelihood of the harm―will not suffice.’” (People v. Manriquez (2005) 37 Cal. 4th 547,
581.) Moreover, “[t]he doctrine of imperfect self-defense cannot be invoked . . . by a
defendant whose own wrongful conduct (for example, a physical assault or commission
of a felony) created the circumstances in which the adversary’s attack is legally justified.
[Citations.]” (People v. Booker, supra, 51 Cal.4th at p. 182, fn. omitted; see also People
v. Frandsen (2011) 196 Cal. App. 4th 266, 274 [“[i]mperfect self-defense does not apply
if a defendant’s conduct creates circumstances where the victim is legally justified in
resorting to self-defense against the defendant”].) “‘[A]s with perfect self-defense or any
defense, “[a] trial court need give a requested instruction . . . only if there is substantial
evidence to support the defense.’ [Citations.]’” (People v. Manriquez, supra, at p. 581.)

       B.     The Evidence Did Not Support an Imperfect Self-Defense Instruction
       Appellants contend that the trial court was required to instruct the jury on the
theories of imperfect self-defense and imperfect defense of another because there was
evidence that Ramos was a large man at six feet two inches and 275 pounds, and that
during the fight, Munoz saw some Pico Nuevo gang members being stomped on while
they were on the ground. Appellants claim that the jury reasonably could have concluded
from such evidence that imperfect self-defense or imperfect defense of another was a
foreseeable consequence of the assault on Ramos, but that murder was not. We conclude,
however, that the imperfect self-defense doctrine did not apply in this case.
       As discussed, there was no evidence that Ramos was the initial aggressor in the
fight or ever responded with deadly force in defending himself against the physical attack
by appellants’ group. Although there was conflicting testimony about the extent of each
appellant’s involvement in the attack, none of the eyewitnesses testified that Ramos (or
any other guest at the party) initiated the fight or was armed with a weapon during the
fight. Rather, the witnesses who saw how the fight began testified that Ramos did not use


                                               35
any physical force against anyone until the group rushed into the backyard and one or
more men in the group assaulted Ramos by pushing, punching, or jabbing him. The
witnesses further testified that, once the fight started, they saw multiple men assaulting
Ramos, who threw punches at those men, but did not use any other force. While Munoz
testified that, at one point, he saw someone kicking or stomping on a Pico Nuevo gang
member who was on the ground, he did not identify Ramos as that person. Munoz also
testified that members of both groups were on the ground at various times, and agreed
that it was “just sort of a big fight.” In addition, the witnesses who saw Ramos being
stabbed testified that both Ramos and the person who stabbed him were standing upright
at the time. None of the witnesses saw Ramos with a weapon, nor did they see Ramos
assault Sanchez or any of his companions while they were on the ground.
       Accordingly, there was no evidence that Ramos used deadly force during the
assault or acted in a way that was not legally justified. (People v. Booker, supra, 51
Cal.4th at p. 182 [where “defendant initiated the attack . . . and there was no evidence that
[victims’] subsequent actions were not legally justified, he may not claim imperfect self-
defense”]; People v. Seaton (2001) 26 Cal. 4th 598, 664 [“[b]ecause defendant’s
testimony showed him to be the initial aggressor and the victim’s response legally
justified, [he] could not rely on unreasonable self-defense”].) There also was no evidence
that Sanchez stabbed Ramos because he actually feared he was in danger of imminent
death or great bodily injury, or honestly believed that any of his companions were in
danger of such harm. Nor was there any evidence that Gonzalez, Resendez, or Calleros
acted under an actual belief of imminent danger when they aided and abetted the assault.
Instead, appellants assert that there must have been sufficient evidence of their honest
belief in the need to defend because the trial court instructed the jury on perfect self-
defense and perfect defense of others. However, “just because a trial court instructs a
jury on perfect self-defense, this does not necessarily mean it has a sua sponte duty to
also instruct on imperfect self-defense.” (People v. Valenzuela (2011) 199 Cal. App. 4th
1214, 1231; see also People v. Szadziewicz (2008) 161 Cal. App. 4th 823, 834 [“an
imperfect self-defense instruction is not required just because the court is instructing on

                                              36
actual self-defense”].) Where, as here, there is no substantial evidence of an honest belief
in the need to defend oneself or others from an imminent danger of death or great bodily
injury, an instruction on imperfect self-defense or defense of another is not required.
(People v. De Leon (1992) 10 Cal. App. 4th 815, 825 [even though trial court gave a
perfect self-defense instruction, it properly omitted instruction on imperfect self-defense
where “there was no substantial evidence [defendant] honestly believed he was in
imminent peril”).] The trial court therefore did not err in refusing to instruct the jury on
this theory.

VII.   Failure to Instruct on Involuntary Manslaughter
       Appellants argue that the trial court further erred in failing to instruct the jury on
the lesser included offense of involuntary manslaughter. They assert that an involuntary
manslaughter instruction was required in this case because the jury reasonably could have
found that the fatal stabbing of Ramos was an unintentional killing that occurred during
the commission of a misdemeanor crime. We conclude the trial court did not err in
failing to give an involuntary manslaughter instruction.

       A.      Applicable Law
       Involuntary manslaughter is a lesser included offense of murder. (People v.
Gutierrez, supra, 28 Cal.4th at p. 1145.) Involuntary manslaughter is statutorily defined
as the killing of a human being without malice, “in the commission of an unlawful act,
not amounting to felony; or in the commission of a lawful act which might produce death,
[accomplished] in an unlawful manner, or without due caution and circumspection.”
(§ 192; subd. (b).) In addition to these statutory forms of involuntary manslaughter, “an
unintentional homicide committed in the course of a noninherently dangerous felony may
properly support a conviction of involuntary manslaughter, if that felony is committed
without due caution and circumspection.” (People v. Burroughs (1984) 35 Cal. 3d 824,
835, disapproved on other grounds in People v. Blakeley (2000) 23 Cal. 4th 82, 89.)
       In People v. Bryant (2013) 56 Cal. 4th 959 (Bryant), the California Supreme Court
considered whether a homicide committed without malice in the course of an inherently

                                              37
dangerous assaultive felony could be voluntary, rather than involuntary, manslaughter.
The Bryant court held “[a] defendant who has killed without malice in the commission
of an inherently dangerous assaultive felony must have killed without either an intent to
kill or a conscious disregard for life. Such a killing cannot be voluntary manslaughter
because voluntary manslaughter requires either an intent to kill or a conscious disregard
for life.” (Id. at p. 970.) The Bryant court declined, however, to reach the corollary
question of whether such a killing could be involuntary manslaughter. (Id. at p. 971.)
       This court recently addressed that question in People v. Brothers (Apr. 21, 2015,
B255043 ___ Cal.App.4th ___ [2015 Cal.App.LEXIS 332] (Brothers). After reviewing
the relevant case authority on voluntary and involuntary manslaughter, we concluded that
“if an unlawful killing in the course of an inherently dangerous assaultive felony without
malice must be manslaughter [citation] and the offense is not voluntary manslaughter
[citation], the necessary implication of the majority’s decision in Bryant is that the
offense is involuntary manslaughter.” (Id. at [p. 10].) Therefore, “when the evidence
presents a material issue as to whether a killing was committed with malice, the court has
a sua sponte duty to instruct on involuntary manslaughter as a lesser included offense,
even when the killing occurs during the commission of an aggravated assault.
[Citations.] However, when . . . the defendant indisputably has deliberately engaged in a
type of aggravated assault the natural consequences of which are dangerous to human
life, thus satisfying the objective component of implied malice as a matter of law, and no
material issue is presented as to whether the defendant subjectively appreciated the
danger to human life his or her conduct posed, there is no sua sponte duty to instruct on
involuntary manslaughter. [Citation.]” (Id. at [p. 12].)

       B.     The Evidence Did Not Support an Involuntary Manslaughter Instruction
       Appellants contend that the trial court had a sua sponte duty to instruct the jury on
involuntary manslaughter because there was evidence that Ramos’s death was the result
of an unintentional killing that occurred during the commission of a misdemeanor offense
such as disturbing the peace, trespass, simple assault, or brandishing a knife. They reason


                                             38
that that a properly instructed jury could have found that Sanchez merely “poked” Ramos
with a knife in a criminally negligent manner, but did not intend to kill him. This claim
fails because the evidence did not support an involuntary manslaughter instruction.
       The evidence at trial showed that, after being denied entry into the party, a group
of seven to nine people that included appellants and several other Pico Nuevo gang
members rushed or pushed their way into the backyard, and then almost immediately
began fighting with the guests. At least one member of appellants’ group was armed with
a knife and another member had a semi-automatic gun. Sanchez and one to four other
men fought with Ramos, and during the fight, Ramos was stabbed three times. One of
the stab wounds went four inches into Ramos’s shoulder, and the fatal stab wound went
four and three-quarter inches into his chest, piercing his heart. Based on this evidence,
no reasonable jury have found that Sanchez merely “poked” Ramos with a knife in a
criminally negligent manner. Given the violent nature of the assault, the number of
assailants involved, and the extent of Ramos’s injuries, the jury also could not have
reasonably found that Ramos was killed unintentionally during the commission of a
misdemeanor or otherwise lawful act done without due caution and circumspection. Nor
was there any evidence from which a reasonable jury could have found that appellants
lacked a subjective understanding of the risk their conduct posed to human life.
       Instead, the only reasonable inference that could have been drawn from the
evidence was that Ramos was fatally stabbed in a deliberate use of violent force
the natural consequences of which were dangerous to human life, and that Gonzalez,
Resendez, and Calleros each acted with a conscious disregard for life when they aided
and abetted the criminal act committed by Sanchez. (See People v. Huynh (2002) 99
Cal. App. 4th 662, 679 [defendant’s deliberate acts with knowledge that his confederate’s
acts could result in death precluded a finding of criminal negligence and involuntary
manslaughter instruction]; People v. Evers (1992) 10 Cal. App. 4th 588, 598 [intentional
use of violent force against the victim, knowing the probable consequences of one’s
actions, precludes an instruction on involuntary manslaughter].) Because there was
no substantial evidence to support a finding that the stabbing death of Ramos was

                                            39
involuntary manslaughter, the trial court did not err in failing to instruct the jury on
this lesser included offense.

VIII. Cumulative Error
       Appellants contend that the cumulative effect of the claimed errors deprived them
of due process of law and a fair trial. We disagree. Whether considered individually or
for their cumulative effect, none of the errors alleged by appellants affected the process
or accrued to their detriment. (People v. Sanders (1995) 11 Cal. 4th 475, 565.) As our
Supreme Court has observed, a defendant is “entitled to a fair trial but not a perfect one.
[Citations.]” (People v. Cunningham (2001) 25 Cal. 4th 926, 1009.) In this case, each
appellant received a fair trial. There was no cumulative error requiring reversal.

                                          DISPOSITION
       The judgments are affirmed.




                                                   ZELON, J.




We concur:




       PERLUSS, P. J.



                  
       FEUER, J.



       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.


                                              40